Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (JP 2002199740).

1. Furusawa et al. teach:
A microwave generator 5 comprising: a base board 12; a drive board 13 including a switching device 16 & 17 for power conversion, the drive board being disposed along a plane intersecting the base board and attached to the base board; and a control board 14 including a processor 19 configured to execute computation processing for controlling the switching device (schematic fig 4), the control board being disposed along a plane intersecting the base board and attached to the base board (figures 2 & 3); but does not teach a motor control device.



    PNG
    media_image1.png
    84
    642
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Furusawa et al. with a motor control device as implicitly taught by Furusawa et al. so that the motor control device could have the benefits of the controls of the microwave generator.

    PNG
    media_image2.png
    542
    797
    media_image2.png
    Greyscale



The microwave generator according to claim 1, wherein the processor comprises a first processor 19, and wherein the base board includes a second processor 20 configured to execute the computation processing for controlling the switching device in cooperation with the first processor (since they are connected electrically, see figures and schematic above).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. in view of Isoshima et al. (US 20100172098).

17. Furusawa et al. teach:
a case 39 including a first wall portion including a vent hole formed therein, the case housing the base board, the drive board and the control board; but does not teach that a second blower configured to generate an air current entering from the vent hole into the case; and an air guide member configured to guide an air current from the vent hole toward the processor.

    PNG
    media_image3.png
    341
    773
    media_image3.png
    Greyscale

Isoshima et al. teach that a case 13 including a first wall portion including a vent hole 15c formed therein, the case housing the base board 4; a second blower 19 configured to generate an air current entering from the vent hole into the case; and an air guide member 19d configured to guide an air current from the vent hole toward the processor 18 to cool the processor and circuit components.

    PNG
    media_image4.png
    854
    749
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Furusawa et al. with a second blower configured to generate an air current entering from the vent hole into the case; and an air guide member configured to guide an air current from the vent hole .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranaka (US 20170055359) in view of Furusawa et al..

20. Teranaka teaches:
A robot system 10 comprising: a robot 30 including at least one actuator (para 0139); and a motor control device 20 configured to control the actuator, but does not teach that the motor control device includes a base board, a drive board including a switching device for power conversion, disposed along a plane intersecting the base board, and attached to the base board, and a control board including a processor configured to execute computation processing for controlling the switching device, disposed along a plane intersecting the base board, and attached to the base board.

microwave generator 5 comprising: a base board 12; a drive board 13 including a switching device 16 & 17 for power conversion, the drive board being disposed along a plane intersecting the base board and attached to the base board; and a control board 14 including a processor 19 configured to execute computation processing for controlling the switching device (schematic fig 4), the control board being disposed along a plane intersecting the base board and attached to the base board (figures 2 & 3); but does not teach a motor control device.



    PNG
    media_image1.png
    84
    642
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Teranaka so that  the motor control device includes a base board, a drive board including a switching device for power conversion, disposed along a plane intersecting the base board, and attached to the base board, and a control board including a processor configured to execute computation processing for controlling the switching device, disposed along a plane intersecting the base board, and attached to the base board as taught by Furusawa et al. so that the robot system could have the benefits of the controls of the microwave generator.

    PNG
    media_image2.png
    542
    797
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 3-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832